DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention without traverse encompassing claims 1-3 and 7-9 in the reply filed on 09/13/2022 is acknowledged. 
Claims 10- 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paro (https://www.paro.com.pl/nici-i-uchwyty. See attached NPL document) in view of Wofford (US 4660584 A).
Regarding claim 1, Paro discloses a dental flossing pick (annotated Fig. A below) comprising: 
a body including a first arm and a first jaw (annotated Fig. A), wherein the first arm defines a recess; a lever including a second arm and a second jaw (annotated Fig. A below), the lever rotatably coupled to the body (annotated Fig. A below); 
the first arm and the second arm are rotatable toward one another (annotated Fig. A), from an open state (Fig. A) to a closed state to form a handle (Fig. B), and 
in the closed state (Fig. B), the first jaw and the second jaw are clamped to one another (annotated Fig. B), collectively forming a fork distal to the handle (annotated Fig. B),
 the second arm of the lever is releasably securable in the recess in the closed state in which the first arm of the body and the second arm of the lever form the handle (annotated Fig. B), releasable securement (annotated Fig. C, the examiner interprets the releasable securement by the latching locking mechanism) of the second arm of the lever in the recess of the body resists rotation of the lever and the body relative to one another (annotated Fig. C, the examiner notes that the latching mechanism is capable to  allow the resistance of rotation of the lever portion of the second arm and the body), and 
the fork (annotated Fig. C below) includes a first prong and a second prong defining therebetween a gap along which a length of dental floss material is supportable in tensions (annotated Fig. C below),
Paro does not explicitly disclose a torsion spring; a locking mechanism carried along the body; the locking mechanism includes a linear spring and a pin, the linear spring and the pin are supported along the first arm of the body, the linear spring biases the pin into the recess defined by the first arm of the body, and the second arm of the lever defines at least one notch releasably engageable with the pin in the recess.  

    PNG
    media_image1.png
    564
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    584
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    911
    media_image3.png
    Greyscale


Wofford teaches a dental flossing device (title) with a locking mechanism (Fig. Fig. 2 and Fig. 5) carried comprising a spring (Fig. 5, 42) and pins (Fig. 5, 36, 36’) positioned into notches (Fig.5, 34 and 34’) carried along the body to prevent movement of components within the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the locking mechanism of Paro’s device with the spring and pin locking mechanism as taught by Wofford to prevent movement of components within the device. 
Regarding claim 2, The dental flossing pick of claim 1. Paro further discloses the first arm of the body defines a longitudinal axis (annotated Fig. A above), and the lever is rotatable relative to the body about a rotational axis skew to the longitudinal axis (annotated Fig. A above).  
Regarding claim 3, (Original) The dental flossing pick of claim 1. Paro further discloses the first arm of the body extends proximal to the second arm of the lever when the body and the lever collectively forming the handle (annotated Fig. A).
Regarding claim 9, (Original) The dental flossing pick of claim 1. Paro further discloses the first jaw and the second jaw (annotated Fig. A above) include respective traction features interlocking one another with the first jaw and the second jaw clamped to one another in the closed state (annotated Fig. A above, teeth between the first and the second jaw holding the flossing material).  


Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772